        Case 8-20-08048-ast            Doc 9      Filed 06/12/20         Entered 06/12/20 16:55:06




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------x
In re:                                                                          Chapter 11
ORION HEALTHCORP, INC.,1                                                        Case No. 18-71748 (AST)
                                    Debtors.                                    (Jointly Administered)
-------------------------------------------------------------------------x
HOWARD M. EHRENBERG IN HIS CAPACITY AS
LIQUIDATING TRUSTEE OF ORION HEALTHCORP,
INC., ET AL.,

                                   Plaintiff,
                                                                              Adv. Pro. No. 20-08048 (AST)
        v.

ELIZABETH KELLY; FIDELITY NATIONAL TITLE
INSURANCE COMPANY,

                                    Defendants.
-------------------------------------------------------------------------x

                   STIPULATION FOR EXTENSION OF DEFENDANT
               ELIZABETH KELLY’S TIME TO ANSWER THE COMPLAINT

        Plaintiff and Defendant Elizabeth Kelly (“Defendant”), each by and through their

respective undersigned attorney, hereby stipulate and agree to extend the time for Defendant to

file an answer or otherwise move with respect to Plaintiff’s complaint as provided for herein:

        1.       On March 13, 2020, Plaintiff filed a complaint [Dkt. No. 1] against Defendants

Elizabeth Kelly and Fidelity National Title Insurance Company.

        2.       The Summons [Dkt. No. 2] was issued by the Clerk’s Office on March 13, 2020.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Orion Healthcorp, Inc. (7246); Constellation Healthcare Technologies, Inc. (0135); NEMS Acquisition,
LLC (7378); Northeast Medical Solutions, LLC (2703); NEMS West Virginia, LLC (unknown); Physicians Practice
Plus Holdings, LLC (6100); Physicians Practice Plus, LLC (4122); Medical Billing Services, Inc. (2971); Rand
Medical Billing, Inc. (7887); RMI Physician Services Corporation (7239); Western Skies Practice Management, Inc.
(1904); Integrated Physician Solutions, Inc. (0543); NYNM Acquisition, LLC (unknown) Northstar FHA, LLC
(unknown); Northstar First Health, LLC (unknown); Vachette Business Services, Ltd. (4672); Phoenix Health, LLC
(0856); MDRX Medical Billing, LLC (5410); VEGA Medical Professionals, LLC (1055); Allegiance Consulting
Associates, LLC (7291); Allegiance Billing & Consulting, LLC (7141); New York Network Management, LLC
(7168). The corporate headquarters and the mailing address for the Debtors listed above is 1715 Route 35 North, Suite
303, Middletown, NJ 07748.
                                                                                         BPOWERS/2417223.1/068019
                                                                                        DOCS_LA:329375.1 65004/003
       Case 8-20-08048-ast        Doc 9    Filed 06/12/20     Entered 06/12/20 16:55:06




       3.      Defendant does hereby acknowledge and accepted service of the summons and

complaint. Defendant does not challenge personal jurisdiction and waives any objection to service

of process in this adversary proceeding.

       4.      Defendant does not waive any other defenses, objections or challenges which she

may bring in this action other than as expressly stated in the previous paragraph.

       WHEREFORE, the parties agree that the time by which Defendant is required to answer

or move with regard to the Complaint is hereby extended through and including June 30, 2020.

Dated: May 9, 2020                                           Dated: May 9, 2020

PACHULSKI STANG ZIEHL &JONES LLP                             SILVERMANACAMPORA LLP
Attorneys for Plaintiff Howard M.                            Attorneys for Defendant Elizabeth
Ehrenberg in his capacity as Liquidating                     Kelly
Trustee of Orion Healthcorp, Inc., et al


By: Ilan D. Scharf                                           By: s/ Anthony C. Acampora
    Ilan D. Scharf, Esq.                                         Anthony C. Acampora, Esq.
   Jeffrey P. Nolan, Esq.                                        Brian Powers, Esq.
   780 Third Avenue, 34th Floor                                  100 Jericho Quadrangle, Suite 300
   New York, NY 10017                                            Jericho, NY 11753
   Tel: (212) 561-7700                                           Tel: (516) 479-6300
   Email: ischarf@pszjlaw.com                                    Email: aacampora@sallp.com
           jnolan@pszjlaw.com                                           bpowers@sallp.com




                                                                            BPOWERS/2417223.1/068019
                                                                           DOCS_LA:329375.1 65004/003
